DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (hereinafter, Lee) (US 20080303595 A1).
Regarding claim 10,  Lee (Fig. 3) discloses a buffer circuit comprising: an input stage (including stage 310, 320 & 321) that includes: a first output  (a node between transistors M13 & M21) configured to provide a first signal based on a first switching signal (a signal provide to gate of M13); a second output (a node between M14 & M19) configured to provide a second signal based on a second switching signal (a signal provides to gate of M14); a third output (a node between transistor M16 & M20) configured to provide a third signal based on the second switching signal; and 
a fourth output (a node between transistor M15 & M21) configured to provide a fourth signal based on the first switching signal; a first output stage (stage 311) that includes: a first buffer output (Vop); a first cascode transistor (transistor M23) coupled to the first buffer output, wherein the first cascode transistor includes a gate coupled to the first output of the input stage; and a second cascode transistor (transistor M24) coupled to the first buffer output (Vop), wherein the second cascode transistor includes a gate coupled to the fourth output of the input stage; and a second output stage (stage 330) that includes: a second buffer output (Von); a third cascode transistor (transistor M25) coupled to the second buffer output (Von), wherein the third cascode transistor includes a gate coupled to the second output of the input stage; and a fourth cascode transistor (transistor M26) coupled to the second buffer output (Von), wherein the fourth cascode transistor includes a gate coupled to the third output of the input stage.
Regarding claim 11, Lee (Fig. 3) discloses wherein the first output stage includes: a first switch (e.g. transistor M13, when both M11 and M13 are on M23 base gets biased, thus M11 and M13 are acting as switches) coupled between the gate of the first cascode transistor  (M23) and a first power rail (Vdd, top of Fig. 3, not shown), wherein the first switch is coupled to switch based on the second switching signal; and a second switch (e.g. transistor M15, when both M15 and M17 are on M24 base gets biased, thus M15 and M17 are acting as switches) coupled between the gate of the second cascode transistor and a second power rail (ground, bottom of Fig. 3 not shown), wherein the second switch is coupled to switch based on the second switching signal; and the second output stage includes: a third switch (e.g. transistor M14, similar to M13 and M15) coupled between the gate of the third cascode transistor  (M25) and the first power rail, wherein the third switch is coupled to switch based on the first switching signal; and a fourth switch (e.g. transistor M16, similar to M13 and M15) coupled between the gate of the fourth cascode transistor (M26) and the second power rail, wherein the fourth switch is coupled to switch based on the first switching signal.

Allowable Subject Matter
Claims 1-9, 19 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the closest prior art Lee et al. (US 20080303595 A1). 
Lee et al. teaches in Fig. 3, a buffer circuit comprising: an input stage that includes: a first cascode input (Vip); a second cascode input;(Vin) a set of output nodes (a node between M13 and M21), (a node between M21 and M15), (a node between M14 and M19) and (a node between M16 and M19); a first output stage (stage 331) that includes: a first output (Vop); a first cascode transistor (M23)coupled to the first output, wherein the first cascode transistor includes a gate coupled to the first output node (node between M13 and M21) of the input stage; and a second cascode transistor (M15) coupled to the first output (Vop), wherein the second cascode transistor includes a gate coupled to the fourth output node (node between M15 and M21) of the input stage; and a second output stage  (stage 330) that includes: a second output (Von); a third cascode transistor (M25) coupled to the second output, wherein the third cascode transistor includes a gate coupled to the second output node (Von) of the input stage; and a fourth cascode transistor (M26) coupled to the second output (Von), wherein the fourth cascode transistor includes a gate coupled to the third output node (node between M16 and M19) of the input stage. 
Lee et al. does not explicitly teach a first transistor (viz, M1 in Fig. 3) coupled between a first node and a second node, wherein the first transistor includes a gate coupled to the first cascode input; a first switch coupled between the second node and a first output node of the set of output nodes; a second switch coupled between the first output node and a third node; a third switch coupled between the second node and a second output node of the set of output nodes; a fourth switch coupled between the second output node and the third node; a second transistor coupled between the third node and a fourth node, wherein the second transistor includes a gate coupled to the second cascode input; a third transistor coupled between the first node and a fifth node, wherein the third transistor includes a gate coupled to the first cascode input; a fifth switch coupled between the fifth node and a third output node of the set of output nodes; a sixth switch coupled between the third output node and a sixth node; a seventh switch coupled between the fifth node and a fourth output node of the set of output nodes; an eighth switch coupled between the fourth output node and the sixth node; and a fourth transistor coupled between the sixth node and the fourth node.
Claims 2-9 are allowable as being dependent on claim 1.
Claim 19 is allowable over the closest prior art Lee et al. (US 20080303595 A1). 
Lee et al. teaches in Fig. 3, a buffer circuit comprising: an input stage comprising: a first cascode input (Vip); a second cascode input;(Vin) a set of output nodes (a node between M13 and M21), (a node between M21 and M15), (a node between M14 and M19) and (a node between M16 and M19); a first transistor (M1) coupled between a first node (a node between M1 and M4) and a second node (a node between M11 and M13), wherein the first transistor includes a gate coupled to the first cascode input (Vip); a first switch (M13) coupled between the second node and a first output node (a node between M13 and M21) of the set of output nodes; a third transistor (M4) coupled between the first node and a fifth node (a node between M16 and M18), a fifth switch (M16) coupled between the fifth node and a third output node (node B) of the set of output nodes; a first output stage (stage 331) that includes: a first output (a node between M13 and M21); a first cascode transistor (M23) coupled to the first output, wherein the first cascode transistor includes a gate coupled to the first output node (Vop) of the input stage; and a second cascode transistor (M24) coupled to the first output (Vop), wherein the second cascode transistor includes a gate coupled to the fourth output node (a node between M15 and M21) of the input stage; and a second output stage (stage 330) that includes: a second output (Von); a third cascode transistor (M25) coupled to the second output, wherein the third cascode transistor includes a gate coupled to the second output node of the input stage; and a fourth cascode transistor (M26) coupled to the second output, wherein the fourth cascode transistor includes a gate coupled to the third output node of the input stage.
Lee et al. does not explicitly teach a second switch coupled between the first output node and a third node; a third switch coupled between the second node and a second output node of the set of output nodes; a fourth switch coupled between the second output node and the third node; a second transistor coupled between the third node and a fourth node, wherein the second transistor includes a gate coupled to the second cascode input; wherein the third transistor includes a gate coupled to receive a feedback signal; a sixth switch coupled between the third output node and a sixth node; a seventh switch coupled between the fifth node and a fourth output node of the set of output nodes; an eighth switch coupled between the fourth output node and the sixth node; and a fourth transistor coupled between the sixth node and the fourth node, wherein the fourth transistor includes a gate coupled to the second cascode input; 
Claim 20 allowable as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable since Fig. 3 of Lee does not teach a first capacitor coupled between the gate of the first cascode transistor and a first node; a second capacitor coupled between the gate of the second cascode transistor and the first node; and a first resistor coupled between the first node and the first buffer output; and the second output stage includes: a third capacitor coupled between the gate of the third cascode transistor and a second node; a fourth capacitor coupled between the gate of the fourth cascode transistor and the second node; and a second resistor coupled between the second node and the second buffer output.
Claims 13-18 are allowable since Fig. 3 of Lee does not teach a first p-type transistor coupled between a first node and a second node; a fifth switch coupled between the second node and the first output of the input stage; a sixth switch coupled between the first output of the input stage and a third node; a seventh switch coupled between the second node and the second output of the input stage; an eighth switch coupled between the second output of the input stage and the third node; a first n-type transistor coupled between the third node and a fourth node; a second p-type transistor coupled between the first node and a fifth node; a ninth switch coupled between the fifth node and the third output of the input stage; a tenth switch coupled between the third output of the input stage and a sixth node; an eleventh switch coupled between the fifth node and the fourth output of the input stage; a twelfth switch coupled between the fourth output of the input stage and the sixth node; and a second n-type transistor coupled between the sixth node and the fourth node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843

/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843